Citation Nr: 1113565	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-18 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & C.R.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1953 to October 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral pes planus was denied by the RO in a rating decision issued in October 1959.  The Veteran was notified in writing of the decision, but he did not initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's bilateral pes planus received since the October 1959 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1959 rating decision that denied entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the October 1959 rating decision is new and material, and the Veteran's claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral pes planus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for Bilateral Pes Planus

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for bilateral pes planus was denied in a rating decision issued in October 1959.  The Veteran did not file a timely appeal and, therefore, the October 1959 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is received.  

In this instance, since the October 1959 decision denied the claim on the basis that there was no evidence of treatment in service, the Board finds that new and material evidence would consist of evidence that the Veteran had symptoms and/or treatment of pes planus in service.  Evidence received since the October 1959 rating decision consists of numerous records and documents, including the testimony given by the Veteran during a February 2011 hearing.  The Veteran testified that prior to entering service he did not have any foot disorders or symptoms.  See February 2011 BVA Hearing Transcript.  He stated that during service, he experienced foot pain, and he continued to experience foot trouble and pain continually after separation from service until present day.  Id.  

The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Furthermore, the Board finds the Veteran's testimony to be credible, based upon his testimony and the consistency of his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, service treatment records confirm the Veteran complained of flat feet and callosities during service.  See December 1954 and September 1955 service treatment notes and October 1955 separation examination.

Therefore, the Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for bilateral pes planus is reopened.

The Board has reopened the claim of service connection for bilateral pes planus and is remanding the claim, as will be discussed subsequently.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus; to this extent, the appeal is granted.




	(CONTINUED ON NEXT PAGE)


REMAND

The claim of service connection for bilateral pes planus has been reopened.  In light of the evidence presented, additional development is necessary.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds the duty to assist has not been met.  

During the February 2011 BVA Hearing, the Veteran indicated that he has received treatment from a private podiatrist.  These treatment records should be obtained and associated with the claims file.  Additionally, the most recent VA outpatient records in the claims file are from 2008.  Updated treatment records should be obtained and associated with the claims file.

VA's duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To date, the Veteran has not yet been afforded a VA examination.  

The Board notes that the Veteran's entrance examination from March 1953 noted normal feet.  In December 1954, the Veteran complained of flat feet and was diagnosed with hyperhirresis and callosities, pedes plantis.  In September 1955, the Veteran was again diagnosed with callositas, both feet.  Additionally, in the October 1955 separation examination, the Veteran was noted to have flatfoot.  The Board finds a VA examination is necessary to determine the nature and etiology of his bilateral pes planus.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran the authorization forms necessary to allow the RO to obtain his private treatment records from the podiatrist referred to during the February 2011 Hearing.  Verify the podiatrist's name and address with the Veteran.  Thereafter, the RO should attempt to obtain those records.  The Veteran should be informed that he could also provide the RO with these records.

2.  Obtain and associate with the claims file all updated VA treatment records.

3.  Afford the Veteran a VA examination for his bilateral pes planus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file and diagnose all foot disorders.  For each foot disorder diagnosed the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current foot disorder is causally or etiologically related to the Veteran's time in service (including the hyperhirresis, callosities, pedes plantis, and pes planus noted during service).

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


